EXHIBIT 10.4

EMPLOYEE AGREEMENT

AGREEMENT, entered into as of the 28th day of December, 2007, to become
effective January 1, 2008, between First Citizens National Bank and First
Citizens Bancshares, Inc. (collectively "Employer"), and Katie S. Winchester
(Executive). This Agreement revokes all prior employment agreements between
Employer and Executive as of December 31, 2007, including, without limitation
that certain Executive Employment Agreement dated as of the 21st day of April,
1993, between Employer and Executive.

 1. Employment.

> The Employer agrees to continue to employ the Executive, and the Executive
> agrees to continue to serve and be employed by the Employer on the terms and
> conditions set forth herein.

 2. Term of Employment.

> The term of this Agreement shall begin January 1, 2008 and shall end December
> 31, 2011, provided this Agreement is not earlier terminated pursuant to
> Section 7 below. Hours of service shall be as agreed upon between Executive
> and President & CEO, but shall at a minimum consist of three full-time work
> days, plus such other time as necessary to fulfill obligations incurred by
> community and civic service commitments and such other assigned
> responsibilities that may occur from time to time.

 3. Compensation.

>  a. Base Salary. As compensation for services rendered by Executive during the
>     period of employment hereunder, Employer shall pay to Executive a base
>     annual salary of $181,047.85, less income tax withholdings and other
>     customary employee deductions, with additional compensation in the amount
>     of $18,952.15 payable directly to Lincoln Benefit Life Company for
>     premiums on Executive's Long Term Care Insurance Policy. Should the amount
>     of future annual premiums on Executive's Long Term Care Insurance increase
>     or decrease, the resulting Base Salary shall be adjusted accordingly such
>     that Executive's total annual compensation shall equal $200,000.00.  The
>     Base Salary shall be payable in twenty-four (24) equal installments each
>     year on the first (1st) and fifteenth (15th) day of each calendar month.
> 
>  b. Incentive Compensation. Executive's base annual salary shall represent
>     total compensation and shall not include participation in Incentive
>     Compensation Plans offered to other officers of First Citizens National
>     Bank.
> 
>  c. Benefits. Employer shall provide benefits consisting of health insurance,
>     ESOP Plan (or any successor plan to the ESOP Plan), the 401(k)
>     contributions Plan, and a monthly car allowance sufficient to cover costs
>     of business travel.

 4. Duties.

> During the term hereof, services rendered to Employer by Executive shall
> include the following:
> 
>  * Lead in development and implementation of a Strategic Plan that
>    incorporates both long and short-term planning goals;
> 
>  * Lend support and guidance to President & CEO in setting future direction
>    and development of the Bank;
> 
>  * Lead activities of the Board and work with Board members, management and
>    staff to accomplish strategic goals of the Company in a timely and
>    productive manner;
> 
>  * Conduct monthly Board meetings in a manner that ensures Board members are
>    well informed and educated on issues relevant to the position and that
>    business of the bank is conducted in a responsible manner that complies
>    with banking law and regulation;
> 
>  * Provide positive leadership to the Board of Directors, fostering an
>    environment that ensures quality performance and motivation to conduct the
>    affairs of the organization in a safe, sound and prudent manner that
>    provides a fair return to Shareholders;
> 
>  * Support efforts of the CEO/President in structuring Board Committees and
>    ensuring that appropriate individuals are recommended to the Corporate
>    Governance Committee to fill committee positions based on talent, skills
>    and experience;
> 
>  * Support efforts to maintain a quality sales and service culture throughout
>    the organization;
> 
>  * Represent the Bank at community, civic, internal and industry related
>    meetings at the request of the President & CEO;
> 
>  * Develop and/or review communications from the Company to Shareholders,
>    customers, media and other communications channels as directed by the
>    President & CEO.
> 
>  * Serve on the following committees:
>    
>    a. Executive Committee of Board (Vice Chairman)
>    
>    b. Strategic Planning Committee (Chairman)
>    
>    c. Investment Committee
>    
>    d. Disclosure Committee
> 
>  * Attend meetings of the following committees as appropriate:
>    
>    a. Corporate Governance Committee
>    
>    b. Audit Committee
> 
>  * Lend support to CEO & COO when requested;
> 
>  * Assist CFO in preparation of materials for Corporate Governance Meetings
>    and in ensuring compliance with provisions of Corporate Governance Charter.

 5. Working Facilities.

> Employer shall provide Executive appropriate furnished office space within the
> facility located at One First Citizens Place, Dyersburg, TN. Executive shall
> be provided clerical support sufficient to accomplish duties as assigned
> herein.

 6. Expenses.

> Employer shall reimburse Executive all reasonable and customary expenses
> incurred by Executive in the performance of duties hereunder upon Executive's
> submission to Employer of customary documentation and receipts.
>  

 7. Termination.

> Notwithstanding the Term of this Agreement established in Section 2 above,
> this Agreement is subject to termination (i) upon the death of Executive, or,
> (ii) by the Executive if the Employer commits a material breach of its
> obligations under this Agreement and does not remedy such breach within thirty
> (30) days after receiving written notice specifying the nature of such breach,
> or (iii) by the Employer for cause as a result of one or more of the following
> reasons:
> 
> >  a. Any one or more of the following: acts of theft, embezzlement, fraud or
> >     dishonesty, knowing violation of the law, acts involving moral
> >     turpitude, or dereliction in the performance of her duties, as
> >     determined by Employer's Board in its sole and absolute discretion, but
> >     in the exercise of its good faith judgment; or
> > 
> >  b. For failure of the Executive to perform assigned duties and
> >     responsibilities in accordance with terms and conditions of this
> >     Agreement.
> 
> Compensation payable to Executive under terms of this Agreement shall cease at
> the end of any month following termination of employment by Executive or
> Employer.

 8. Life Insurance Benefits.  Contemporaneously with the execution of this
    Agreement, Executive and Employer have entered into an Amended and Restated
    Split Dollar Agreement and an Imputed Income Tax Reimbursement Agreement
    governing an existing insurance contract which provides a minimum of
    $850,000 in death benefits to Executive's estate in the event of her death.
    Termination of this Agreement for any reason, either by Executive of
    Employer, shall in no manner reduce or eliminate the life insurance benefits
    provided under this arrangement.
     

 9. Entire Agreement.

> This Agreement contains the entire understanding of the parties with respect
> to the subject matter contained herein. It may not be changed orally but only
> by an agreement in writing signed by he party against whom enforcement of any
> waiver, change, modification, extension, or discharge is sought.

 10. Successors: Binding Agreement.
     
     Employer shall require any successor (whether direct or indirect, by
     purchase, merger, consolidation or otherwise) to all or substantially all
     of the business and/or assets of the Employer to expressly assume and agree
     to perform this Agreement in the same manner and to the same extent that
     Employer would be required to perform if no such succession had taken
     place.
      

 11. Governing Law.
     
     This Agreement shall be construed and enforced in accordance with the laws
     of the State of Tennessee.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year above written.

 

EMPLOYER:

FIRST CITIZENS NATIONAL BANK

> > > > > > > > >  

By:            /s/ Jeffrey D. Agee                    
                                Date:     December 28, 2007       
        Jeffrey D. Agee, President & CEO
 

EXECUTIVE:

   /s/ Katie S. Winchester          
                                                 Date:     December 28,
2007       
   Katie S. Winchester